Citation Nr: 1123855	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction from 40 percent to 20 percent for the service-connected degenerative disc disease of the lumbar spine, effective September 1, 2008, was proper, to include whether a rating in excess of 20 percent is warranted from September 1, 2008, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to October 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for the lumbar spine disability based on January 2011 surgery has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND
The record includes medical records from the Medical Center of the Rockies dated in January 2001 which show that the Veteran underwent surgery described as a 16 hour anterior lumbar interbody fusion at the L5-S1 level.  Based on the evidence that another fusion of the lumbar spine was performed in January 2011, a new examination should be conducted to determine the current severity of the Veteran's lumbar spine disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).\

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records and obtain reported records.  

2.  Schedule the Veteran for a VA examination to determine the current extent and severity of his lumbar spine disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All pertinent findings must be detailed.  

Range of motion studies should be accomplished.  The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lower back.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lower back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the occurrence and duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


